Name: Council Regulation (EEC) No 1132/85 of 30 April 1985 opening, allocating and providing for the administration of a Community tariff quota for fresh table grapes, falling within subheading ex 08.04 A I of the Common Customs Tariff and originating in Cyprus (1985)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 118/60 Official Journal of the European Communities 1 . 5. 85 COUNCIL REGULATION (EEC) No 1132/85 of 30 April 1985 opening, allocating and providing for the administration of a Community tariff quota for fresh table grapes, falling within subheading ex 08.04 A I of the Common Customs Tariff and originating in Cyprus (1985) States, the quota amount should be divided into two instalments, the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under the circumstances be fixed at 86 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas the method of administration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volumes have been used up and to inform the Member States thereof ; Whereas if, at a given date in the quota period, a substantial quantity of the initial share remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Council Regulation (EEC) No 3700/83 of 22 December 1983 laying down the arran ­ gements applicable to trade with the Republic of Cyprus beyond 31 December 1983 ('), as amended by Regulation (EEC) No 3628/84 (2), provides for the opening of a Community tariff quota of 7 500 tonnes of fresh table grapes, falling within subheadings ex 08.04 Ala) and b) of the Common Customs Tariff and originating in Cyprus, at rates of customs duty equal to 40 % of the customs duty in the Common Customs Tariff, for the period 8 June to 31 July 1985 ; whereas the Community tariff quota in question should therefore be opened for this period ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in proportion to the require ­ ments of the Member States, calculated by reference to the statistics for imports from Cyprus over a represen ­ tative reference period and also to the economic outlook for the quota period in question ; Whereas, however, neither Community nor national statistics showing the breakdown for the products in question are available and no reliable estimates of future imports can be made ; whereas, in these circum ­ stances, the quota volumes should be allocated in initial shares, to take into account demand for these products on the markets of the various Member States ; Whereas, in order to take into account import trends for the products concerned in the various Member HAS ADOPTED THIS REGULATION : Article 1 From 8 June to 31 July 1985, the Common Customs Tariff duties for the products listed below, originating in Cyprus, shall be partially suspended at the levels shown below, within the limits of a Community tariff quota of 7 500 tonnes :(') OJ No L 369, 30 . 12. 1983, p . 1 .M OJ No L 335, 22. 12. 1984, p . 6 . 1 . 5. 85 Official Journal of the European Communities No L 118/61 CCT heading No Description Rate of duty 08.04 Grapes fresh or dried : A. Fresh : I. Table grapes : a) From 1 November to 14 July : ex 2. Other :  From 8 June to 14 July 7,2 % ex b) From 15 July to 31 October :  From 15 July to 31 July 8,8 % Within the limits of this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of the Protocol to the Agreement establishing an Asso ­ ciation between the European Economic Community and the Republic of Cyprus consequent on the acces ­ sion of the Hellenic Republic to the Community (*). to 15 % of its initial share, rounded up where neces ­ sary to the next unit. 2. If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up. It shall inform the Commission of its reasons for applying this paragraph. Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two tranches . 2. The first tranche, amounting to 6 476 tonnes, shall be allocated among the Member States ; the shares which, subject to Article 5, shall be valid until 31 July 1985, shall be as follows : 150 tonnes 10 tonnes 300 tonnes 2 tonnes 2 tonnes 10 tonnes 2 tonnes 6 000 tonnes Benelux Denmark Germany Greece France Ireland Italy United Kingdom Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 July 1985. Article 5 3 . The second tranche, amounting to 1 024 tonnes, shall constitute the reserve. Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the corresponding reserve where Article 5 has been applied, has been used up, then, to the extent permitted by the amount of the reserve , that Member State shall forthwith, by notifying the Commission , draw a second share equal The Member States shall return to the reserve, not later than 15 July 1985, such unused portion of their initial share as, on 10 July 1985, is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used. The Member States shall notify the Commission, not later than 15 July 1985, of the total quantity of the products in question imported up to 10 July 1985 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve .(') OJ No L 174, 30 . 6 . 1981 , p. 2. No L 118/62 Official Journal of the European Communities 1 . 5 . 85 Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, shall inform each State of the extent to which the reserve has been used up. It shall inform the Member States, not later than 20 July 1985, of the amount in the reserve after quantities have been returned thereto pursuant to Article 5. It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and, to this end, notify the - amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated share of the tariff quota. 2. The Member States shall ensure that importers of the product^ in question have free access to the shares allocated to them. 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authori ­ ties for free circulation . 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the Commission's request the Member States shall inform it of imports actually charged against their shares. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 10 This Regulation shall enter into force on 8 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 April 1985. For the Council The President G. ANDREOTTI